Claim Rejections - 35 USC § 102
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessenauer et a., US Pg. Pub. No. (2016/0139585) referred to hereinafter as Hessenauer.
As per claim 1, Hessenauer teaches a method of controlling operation of a plurality of movers in an independent cart system, the independent cart system including a track having a plurality of track segments, the method comprising the steps of: obtaining at a first controller a motion command for a first mover (see at least Abstract Summary, Para 38-49, 50, 53-55); receiving at the first controller from a segment controller for one of the plurality of track segments a position feedback signal corresponding to a location for the first mover along the track segment corresponding to the segment controller, determining at the first controller a force command for the first mover based on the motion command and the position feedback signal (see at least Abstract Summary, Para 38-49, 50, 53-55); and controlling with the segment controller an excitation field to interact with a drive member mounted on the mover based on the force command (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 2, Hessenauer teaches a method of claim 1, and further comprising: obtaining at the first controller a second motion command for a second mover (see at least Abstract Summary, Para 38-49, 50, 53-55), receiving at the first controller from a segment controller for one of the plurality of track segments a second position feedback signal corresponding to a location for the second mover along the track segment corresponding to the segment controller; determining at the first controller a second force command for the second mover based on the second motion command and the second position feedback signal (see at least Abstract Summary, Para 38-49, 50, 53-55); and controlling with the segment controller corresponding to the track segment on which the second mover is located a second excitation field to interact with a second drive member mounted on the second mover based on the second force command (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 3, Hessenauer teaches a method of claim 2, wherein the first mover and the second mover are located on a single track segment and the segment controller corresponding to the first mover and the segment controller corresponding to the second mover are the same (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 4, Hessenauer teaches a method of claim 2, wherein the first mover is located on a first track segment selected from the plurality of track segments and the second mover is located on a second track segment selected from the plurality of track segments and wherein the segment controller corresponding to the first mover is a first segment controller and the segment controller corresponding to the second mover is a second segment controller (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 5, Hessenauer teaches a method of claim 1, wherein the first controller is a second segment controller configured to control excitation fields for a track segment other than the track segment on which the first mover is located (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 6, Hessenauer teaches a method of claim 1, further comprising the steps of: receiving at the segment controller a second motion command for a second mover (see at least Abstract Summary, Para 38-49, 50, 53-55); receiving at the segment controller a second position feedback signal corresponding to a location for the second mover; and determining at the segment controller a second force command for the second mover based on the second motion command and the second position feedback signal (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 7, Hessenauer teaches a method of claim 6, wherein the second mover is present on the track segment corresponding to the segment controller (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 8, Hessenauer teaches a method of claim 6, wherein the second mover is present on one of the plurality of track segments not corresponding to the segment controller (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 9, Hessenauer teaches a method of claim 1, wherein: a first portion of the first mover is located on a first track segment (see at least Abstract Summary, Para 38-49, 50, 53-55); a second portion of the first mover is located on a second track segment; the step of determining at the first controller the force command for the first mover further comprises the steps of: determining at the first controller a first force command for the first track segment (see at least Abstract Summary, Para 38-49, 50, 53-55), and determining at the first controller a second force command for the second track segment (see at least Abstract Summary, Para 38-49, 50, 53-55); and the step of controlling with the segment controller the excitation field further comprises the steps of: controlling with a first segment controller a first excitation field on the first track segment to interact with the first mover, and controlling with a second segment controller a second excitation field on the second track segment to interact with the first mover (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 9, Hessenauer teaches a independent cart system, comprising: a track having a plurality of track segments, wherein each track segment includes: a plurality of drive coils, and a segment controller configured to selectively control the plurality of drive coils to generate an excitation field along the corresponding track segment (see at least Abstract Summary, Para 38-49, 50, 53-55); a plurality of movers, wherein each mover includes a drive member configured to interact with the excitation field (see at least Abstract Summary, Para 38-49, 50, 53-55); a position feedback system configured to generate a plurality of position feedback signals, each position feedback signal corresponding to a location of one of the plurality of movers (see at least Abstract Summary, Para 38-49, 50, 53-55); and a first controller configured to: obtain a motion command for a first mover, the first mover selected from the plurality of movers, receive from the segment controller for one of the plurality of track segments the position feedback signal corresponding to a location of the first mover along the track, determine a force command for the first mover, and transmit the force command for the first mover to the segment controller (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 11, Hessenauer teaches a independent cart system of claim 10, wherein the first controller is further configured to: obtain a second motion command for a second mover, the second mover selected from the plurality of movers (see at least Abstract Summary, Para 38-49, 50, 53-55), receive from the segment controller for one of the plurality of track segments a second position feedback signal corresponding to a location of the second mover along the track, determine a second force command for the second mover, and transmit the second force command to the segment controller from which the first controller received the second position feedbacks signal (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 12, Hessenauer teaches a independent cart system of claim 11, wherein: the first mover and the second mover are located on one track segment, and the segment controller corresponding to the first mover and the segment controller corresponding to the second mover are the same (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 13, Hessenauer teaches a independent cart system of claim 11, wherein: the first mover is located on a first track segment, the second mover is located on a second track segment, the segment controller corresponding to the first mover is a first segment controller, and the segment controller corresponding to the second mover is a second segment controller (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 14, Hessenauer teaches a independent cart system of claim 10, wherein the first controller is a second segment controller configured to generate excitation fields for a track segment other than the track segment on which the first mover is located (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 15, Hessenauer teaches a independent cart system of claim 10, wherein the segment controller corresponding to the first mover is further configured to: receive a second motion command for a second mover, receive the position feedback signal corresponding to a location for the second mover along the track (see at least Abstract Summary, Para 38-49, 50, 53-55), and determine a second force command for the second mover based on the second motion command and the position feedback signal corresponding to the location for the second mover (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 16, Hessenauer teaches a independent cart system of claim 15, wherein the second mover is present on the track segment corresponding to the segment controller (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 17, Hessenauer teaches a independent cart system of claim 15, wherein the second mover is present on one of the plurality of track segments not corresponding to the segment controller (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 18, Hessenauer teaches a independent cart system of claim 10, wherein: a first portion of the first mover is located on a first track segment; a second portion of the first mover is located on a second track segment (see at least Abstract Summary, Para 38-49, 50, 53-55); and the first controller is further configured to: determine a first force command for the first track segment, determine a second force command for the second track segment, transmit the first force command to the first track segment, and transmit the second force command to the second track segment (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 19, Hessenauer teaches a independent cart system, comprising: a track having at least a first track segment and a second track segment, wherein: the first track segment includes a first plurality of drive coils and a first segment controller (see at least Abstract Summary, Para 38-49, 50, 53-55), the first segment controller is configured to selectively control the first plurality of drive coils to generate a first excitation field along the first track segment, the second track segment includes a second plurality of drive coils and a second segment controller (see at least Abstract Summary, Para 38-49, 50, 53-55), and the second segment controller is configured to selectively control the second plurality of drive coils to generate a second excitation field along the second track segment (see at least Abstract Summary, Para 38-49, 50, 53-55); and a plurality of movers, wherein: each mover includes a drive member configured to interact with the first and second excitation fields (see at least Abstract Summary, Para 38-49, 50, 53-55), the first segment controller is further configured to: (a) receive a position feedback signal for a first mover, where the first mover is one of the plurality of movers not present on the first track segment (see at least Abstract Summary, Para 38-49, 50, 53-55), (b) receive a motion command for the first mover, and (c) determine a force command for the first mover (see at least Abstract Summary, Para 38-49, 50, 53-55), and the second segment controller is further configured to: (d) receive a position feedback signal for a second mover, where the second mover is one of the plurality of movers not present on the second track segment (see at least Abstract Summary, Para 38-49, 50, 53-55), (e) receive a motion command for the second mover, and (f) determine a force command for the second mover (see at least Abstract Summary, Para 38-49, 50, 53-55).

As per claim 20, Hessenauer teaches a independent cart system of claim 19 wherein: the first segment controller is configured to perform steps (a)-(c) in a first update period, the second segment controller is configured to perform steps (d)-(f) in a second update period, and execution of the first and second update periods are staggered from each other (see at least Abstract Summary, Para 38-49, 50, 53-55).
Conclusion
Please refer to from 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665